ITEMID: 001-103314
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF GYULANE SZABO v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Kristina Pardalos
TEXT: 4. The applicant was born in 1925 and lives in Budapest.
5. On 20 June 1996 the applicant brought an action against several private individuals before the Pest Central District Court, seeking the review of a resolution adopted by the community of flatowners of the house in which she lives.
6. Following several hearings and an interruption of two years due to the death of two of the respondents, the District Court delivered a judgment on 27 May 2004.
7. On appeal, the Budapest Regional Court adopted a partial judgment concerning the substitution of a legal statement, while remitting some claims on 24 June 2005.
8. In the resumed proceedings the first instance court discontinued the proceedings on 25 March 2008. However, the review bench of the Supreme Court quashed this decision and instructed the first instance court to resume the proceedings.
9. On 15 December 2009 the District Court gave judgment which was appealed by the applicant. The proceedings are now pending before the Budapest Regional Court.
10. On 4 April 2000 the applicant brought an action against several private individuals before the Pest Central District Court, requesting the court to establish the invalidity of yet another resolution of the flatowners.
11. On 5 October 2004 the District Court gave judgment, finding partly for the applicant. On appeal, on 12 October 2005 the Budapest Regional Court gave judgment. On 17 January 2007 the Supreme Court dismissed the applicant's petition for review.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
